DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10, 20, 22-24 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking
claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-19, 25-30, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “using a food waste collector to collect food waste consisting of fruit and vegetables, food scraps, meat off-cuts, bakery waste, and coffee grounds”. It is not clear if 
Claim 27 recites “forming each paste or powder into a plurality of solid feedstocks”. It is not clear if each paste/powder is made into a single separate feedstock, or whether each paste/powder is made into plural different feedstocks (ie the feedstocks can be mixtures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-19, 25, 27-28, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Alruqaie [US 2011/0281003A1] in view of Abene et al [Pat. No. 6,669,975], Harrison et al [Pat. No. 3,527,642], Carson [Pat. No. 5,071,303], and Pellegrini et al [Pat. No. 9,358,746].
Alruqaie teaches a method for making animal feed from food waste (title) by obtaining food waste from various sources, such as homes, restaurants, and bakeries including cereals, vegetables, and grains (paragraph 0014); dehydrating or treating food waste at temperatures of 100-120°C to destroy pathogens (Figure 4, #302; paragraph 0034, 0052), grinding the dehydrated food waste into a powder form (Figure 3, #304; paragraph 0035), forming pellets by 
Alruqaie does not explicitly recite a collector with plural chambers for collecting waste from plural locations and receptacles to create plural categorized wastes (claim 14, 27), separately preparing plural feedstocks with different nutritional properties (claim 14, 27), and blending at least two feedstocks based on their nutritional profiles (claim 14, 29); temporary storage of feedstocks before blending (claim 16-17), and the presence of about 19% protein and 15% fat (claim 30).
Harrison et al teach a method for converting food waste into animal food (column 1, line 15) by collecting categorized food waste, such as beets, potatoes, and animal waste (Figure 6; column 4, lines 29-41), extrusion cooking and dehydration of the food waste into a powdered form (column 5, line 70), the heat destroying all pesticides, herbicides, chemical residues, microflora, and microfauna (column 6, lines 1-13), and blending the separate food wastes according to their nutritional profiles to create an animal feed (column 6, lines 32-49).
Abene et al teach a method for making customized animal feed by separately extruding different feed formulations to prepare plural separate kibbles or feedstocks (Figure 2, #10-18; column 6, lines 48-62), temporarily storing the separate feedstocks in bulk storage containers (Figure 2, #20), blending together at least two feedstocks based on their nutritional profiles to create an animal feed with a desired nutritional profile (column 6, line 63 to column 7, line 19).

In general, the concept of separately processing different ingredients was a common concept in the food art. A cake includes ingredients such as salt, wheat flour, and sugar but these ingredients are all processed separately. Whear flour is milled and processed at one facility, sugar is processed ground at a separate facility, and salt is processed and ground at yet another different manufacturing facility. Later, these separately processed ingredients are combined and subjected to further processing to create a cake.
Pellegrini et al teach a food waste collector vehicle (Figure 4) which collected food waste from plural locations and receptacles (column 5, lines 38-45).
Carson teaches a waste collector vehicle (Figure 7, #110) with plural chambers (Figure 7, #112A-C) for separating waste products from different locations from separate waste receptacles (Figure 1, #10, 20A-C; column 9, lines 6-60).
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed food waste collector and separate collection into the invention of Alruqaie, in view of Harrison et al, Abene et al, Pellegrini et al, and Carson; since all are directed to methods of preparing animal feed and/or separating waste materials, since Alruqaie simply did not describe how the food waste was to be collected, since animal feed was commonly made from categorized food waste from plural sources (Figure 6) as shown by Harrison et al, since food waste was commonly collected from plural locations and receptacles by use of a waste food collector (Figure 4; column 5, lines 38-45) as shown by Pellegrini et al, since separated waste material was commonly collected by use of a waste collector vehicle (Figure 7, #110) with plural chambers (Figure 7, #112A-C) for separating waste products from different locations from separate waste receptacles (Figure 1, #10, 20A-C; column 9, lines 6-60) as shown by Carson, since a collector vehicle would have permitted the use of food waste from locations far away from the processing site of Alruqaie, and since the waste collector of Carson would have easily provided the categorized food waste collection function required by the combined system of Aluqaie, in view of Harrison et al and Abene et al.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed temporary feedstock storage, and protein and fat contents into the invention of Alruqaie, in view of Harrison et al and Abene et al, since all are directed to methods of preparing animal feed, since Alruqaie already included creating a powder (paragraph 0035) and temporarily storing the mixture in a silo (paragraph 0038), since feedstocks  were commonly temporarily stored in storage container (Figure 2, #20) as shown by Abene et al, since temporary storage would have enabled a ready supply of the needed feedstocks in the combined method of Alruqaie in view of Abene et al and Harrison et al; since a powdered form would have enabled easier blending of feedstocks as compared to ingredients with widely differing moisture contents or particle sizes in the method of Alruqaie, since a powder form would have used less storage space and possessed less weight thus enabling less expensive storage and transport in the method of Alruqaie, and since the claimed protein and fat contents would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food waste used, the type of animal intended to consume the feed, and/or the nutritional requirements of that particular animal in the method of Alruqaie.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Alruqaie, in view of Carson, Abene et al, and Harrison et al, as applied above, and further in view of Morash et al [US 2015/0315466A1].
Alruqaie, Abene et al, Carson, and Harrison et al teach the above mentioned concepts. Aluqaie also taught grinding the dehydrated food waste into a powder (paragraph 0035). Alruqaie does not explicitly recite creating a liquid stream fertilizer (claim 26). Morash et al teach a system for converting fresh food waste into nutrient rich hydrolysate and solid particulate for use as fertilizer and feedstock (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed by-product of liquid fertilizer into the invention of Alruqaie, in view of Morash et al, since both are directed to methods of converting food waste into animal feed, since Alruqaie already included a dehydration step (Figure 1, #102) but simply does not mention what the extracted liquid was used for, since food waste systems commonly produced both liquid fertilizer and feedstock (abstract) as shown by Morash et al, since collection and reuse of the extracted liquid if Alruqaie would have prevented possible pollution issues, and since this would have provided a further benefit to the system of Alruqaie by finding a use for the extracted liquid.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Alruqaie, in view of Carson, Abene et al, Pellegrini et al, and Harrison et al, as applied above, and further in view of Barbi [US 2011/0261641A1].
Alruqaie, Abene et al, Carson, Pellegrini et al, and Harrison et al teach the above mentioned concepts. Alruqaie also taught conditioning the formed food waste by blending with nutrient substances to achieve a desired nutritional profile (Figure 3, #312; paragraph 0040).  Alruqaie does not explicitly recite analyzing the nutritional properties of the feedstock to determine the fat and protein content (claim 29). Barbi teaches a method for making animal feed by analyzing feedstocks to determine the fat and protein content (Figure 1, #3, 14) to arrive at a desired feed formulation (paragraph 0014-0019). It would have been obvious to one of ordinary skill in the art to incorporate the claimed analyzing into the invention of Alruqaie, in view of Barbi, since both are directed to methods of making animal feed, since Alruqaie already included conditioning the formed food waste by blending with nutrient substances to achieve a desired nutritional profile (Figure 3, #312; paragraph 0040), since animal feed systems commonly included analyzing feedstocks to determine the fat and protein content (Figure 1, #3, 14) to arrive at a desired feed formulation (paragraph 0014-0019) as shown by Barbi, and since this would have enabled a more accurate and precise control over the feed formulation of Alruqaie.

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
Applicant argues that none of the references disclose a food waste collector. However, Pellegrini et al teach a food waste collector (Figure 4) which collected food waste from plural locations and receptacles (column 5, lines 38-45).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed food waste collector and separate collection into the invention of Alruqaie, in view of Harrison et al, Abene et al, Pellegrini et al, and Carson; since all are directed to methods of preparing animal feed and/or separating waste materials, since Alruqaie simply did not describe how the food waste was to be collected, since animal feed was commonly made from categorized food waste from plural sources (Figure 6) as shown by Harrison et al, since food waste was commonly collected from plural locations and receptacles by use of a waste food collector (Figure 4; column 5, lines 38-45) as shown by Pellegrini et al, since separated waste material was commonly collected by use of a waste collector vehicle (Figure 7, #110) with plural chambers (Figure 7, #112A-C) for separating waste products from different locations from separate waste receptacles (Figure 1, #10, 20A-C; column 9, lines 6-60) as shown by Carson, since a collector vehicle would have permitted the use of food waste from locations far away from the processing site of Alruqaie, and since the waste collector of Carson would have easily provided the categorized food waste collection function required by the combined system of Aluqaie, in view of Harrison et al and Abene et al.
Applicant argues that none of the references taught categorized food wastes. However, Harrison et al teach a method for converting food waste into animal food (column 1, line 15) by collecting categorized food waste, such as beets, potatoes, and animal waste (Figure 6; column 4, lines 29-41).
Applicant argues that none of the references taught separate processing of materials to create separate feedstocks for later blending into an animal food. However, Abene et al teach a method for making customized animal feed by separately extruding different feed formulations to prepare plural separate kibbles or feedstocks (Figure 2, #10-18; column 6, lines 48-62), temporarily storing the separate feedstocks in bulk storage containers (Figure 2, #20), blending together at least two feedstocks based on their nutritional profiles to create an animal feed with a desired nutritional profile (column 6, line 63 to column 7, line 19).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed categorized food waste and separately prepared feedstocks into the invention of Alruqaie, in view of Harrison et al and Abene et al, since all are directed to methods of preparing animal feed, since Alruqaie already included food waste from plural sources, such as homes, restaurants, and bakeries (paragraph 0014) as well as conditioning the formed food waste by blending with nutrient substances to achieve a desired nutritional profile (Figure 3, #312; paragraph 0040); since food waste systems commonly used categorized food waste (Figure 6, top; column 4, lines 29-41) as shown by Harrison et al, since animal feed systems commonly included separately extruding different feed formulations to prepare plural separate kibbles or feedstocks (Figure 2, #10-18; column 6, lines 48-62), temporarily storing the separate feedstocks in bulk storage containers (Figure 2, #20), and blending together at least two feedstocks based on their nutritional profiles to create an animal feed with desired nutritional profile (column 6, line 63 to column 7, line 19) as shown by Abene et al; since different food waste categories, such as fruits/vegetables vs. meat products, would have possessed vastly different amounts of nutrients, vitamins, minerals, proteins, fiber, and/or sugars; since different categories of waste would have required different grinding conditions, since separate grinding of the separate waste into a uniform size would have enabled more accurate and precise feeding of categorized food waste as compared to a mixture of large and small pieces, since different food waste materials would have required very different processing conditions based upon their physical makeup, for instance the pathogens commonly present in meat products often required different heating conditions to achieve destruction as compared to pathogens commonly found in vegetable matter; since excessive heat was commonly known to cause degradation of nutrients in food materials, and since collection of categorized food waste and separate processing would have enabled the blending of different feedstocks to arrive at the desired nutritional content in the animal feed of Alruqaie without the need for artificial supplements and additives.
In response to applicant's argument that Carson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Carson is directed to a collector for separately collecting waste materials from plural locations and receptacles. In addition, food waste was commonly collected from plural locations and receptacles by a food waste collector, as shown by Pellegrini et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792